Exhibit 10.2

18 JUNI 2012 / 18 JUNE 2012

 

 

AUFHEBUNGSVERTRAG

Termination Agreement

 

 

zwischen / between

FARO Swiss Holding GmbH

als “Gesellschaft”/ as “Company”

und / and

SIEGFRIED BUSS

als “Herr Buss” / as “Mr. Buss”



--------------------------------------------------------------------------------

VORBEMERKUNG     PREAMBLE

Herr Buss ist Geschäftsführer der FARO Swiss Holding GmbH. Das Arbeitsverhältnis
zwischen Herrn Buss und der Gesellschaft hat seine Grundlage im
Anstellungsvertrag vom 21. März 2004 sowie dem “Nachtrag zum Arbeitsvertrag” vom
30. Juni 2009.

   

Mr. Buss is managing director of FARO Swiss Holding GmbH. The employment
relationship between Mr. Buss and the Company is based on the Contract of
Employment of 21 March 2004 and the addendum to the Contract of Employment of 30
June 2009.

Die Parteien sind übereingekommen, das zwischen ihnen bestehende
Arbeitsverhältnis im beiderseitigen Einvernehmen mit Wirkung zum Ablauf des 31.
Juli 2012 zu beenden. Herr Buss wurde bereits zuvor von seinem Amt als
Geschäftstührer und Vorsitzender der Gesellschaft abberufen.

   

The parties have mutually agreed to end the employment relationship existing
between them with effect from expiry of 31 July 2012. Prior thereto Mr. Buss has
been removed from the office of a managing director and chairman of the Company.

Herr Buss steht zusätzlich als Geschäftsführer der FARO Verwaltungs GmbH und der
FARO Deutschland Holding GmbH in einem Dienstverhältnis mit FARO Europe GmbH &
Co. KG. Dieses Dienstverhältnis wird mit separatem Aufhebungsvertrag ebenfalls
mit Wirkung zum Ablauf des 31. Juli 2012 beendet.

   

Mr. Buss is further employed by FARO Europe GmbH & Co. KG as managing director
of FARO Verwaltungs GmbH and FARO Deutschland Holding GmbH. This employment
relationship will also be terminated with effect from expiry of 31 July 2012.

Dies vorausgeschickt, vereinbaren die Parteien – unter Berücksichtigung der
Interessen beider Parteien – was folgt:

   

Therefore, the parties agree – under consideration of the interests of both
parties – as follows:

 

§ 1

Vertragsaufhebung / Abberufung

   

§ 1

Mutually agreed termination / removal from

office

(1)

 

Die Parteien sind sich darüber einig, dass der zwischen ihnen bestehende
Arbeitsvertrag einschließlich etwaiger Änderungsoder Zusatzvereinbarungen sowie
jedes etwaige sonstige Arbeitsverhältnis von Herrn Buss mit der Gesellschaft
einvernehmlich mit Wirkung zum 31. Juli 2012 aufgehoben wird.

   

(1)

 

The parties agree that the employment contract between them including any
amending or additional agreements as well as any other employment relationship
of Mr. Buss with the Company shall be terminated by mutual agreement with effect
from 31 July 2012.



--------------------------------------------------------------------------------

(2)

  

Die Parteien sind sich einig, dass soweit weitere Arbeitsverhältnisse zwischen
Herrn Buss und anderen, mit der Gesellschaft verbundenen Unternehmen bestehen,
diese mit Abschluss dieses Aufhebungsvertrages beendet werden. Die Gesellschaft
ist insoweit zur Abgabe aller für eine Beendigung der Arbeitsverhältnisse
notwendigen Willenserklärungen auch für andere, mit der Gesellschaft verbundenen
Unternehmen ermächtigt.

   

(2)

  

The parties agree that to the extent any employment relationships exist between
Mr. Buss and other companies affiliated with the Company, they shall end on
conclusion of this termination agreement. In this respect the Company is
authorized to submit any declarations of intent required to end such employment
relationships, even on behalf of other companies affiliated with the Company.

(3)

  

Herr Buss wurde bereits durch Gesellschafterbeschluss vom 6. März 2012 mit
sofortiger Wirkung von seinem Amt als Geschäftsführer und Vorsitzender der FARO
Swiss Holding GmbH abberufen.

   

(3)

  

By members’ resolution of 6 March 2012 Mr. Buss has been removed from his office
as managing director and chairman of FARO Swiss Holding GmbH with immediate
effect.

(4)

  

Herr Buss verpflichtet sich, an der Berichtigung des Handelsregisters
mitzuwirken und alle Handlungen vorzunehmen sowie Erklärungen abzugeben, die für
die Eintragung der Beendigung des Geschäftsführeramts von Herrn Buss bei der
Gesellschaft erforderlich sind.

   

(4)

  

Mr. Buss undertakes to cooperate with the amendment to the commercial register
and to undertake all acts and make all declarations required to register
termination of Mr. Buss’ office as managing director of the Company.

§ 2

Aufgabenbereich / Ferien /

Freistellung

   

§ 2

Duties / leave /

release from obligation to work

(1)

  

Der bisherige Aufgabebereich von Herrn Buss als Geschäftsführer endet mit dem
Datum der Amtsniederlegung. Danach wird Herr Buss bis zur Beendigung des
Arbeitsverhältnisses noch folgende Aufgaben übernehmen:

   

(1)

  

The previous area of responsibility of Mr. Buss as managing director shall end
on the date of resignation from office. After this time until the end of the
employment relationship Mr. Buss shall carry out the following duties:

  

-

 

Auf Anforderung der Gesellschaft deren Beratung im Zusammenhang

      

-

 

At the Company’s request, provide consulting services to the Company



--------------------------------------------------------------------------------

    

mit bestimmten Projekten, die Herr Buss zum Zeitpunkt des Abschlusses dieser
Vereinbarung betreut hat; und

        

in connection with certain projects which Mr. Buss was overseeing as of the date
of this Agreement; and

  

-

 

Gewährleistung angemessener Überleitungsunterstützung auf Anforderung der
Gesellschaft, um einen ruhigen Übergang der Pflichten von Herrn Buss auf
seine(n) Nachfolger sicher zu stellen.

      

-

 

Provide reasonable transition assistance upon request of the Company to ensure a
smooth transfer of Mr. Buss’s duties to his successor(s).

(2)

  

Die Gesellschaft gewährt Herrn Buss die ihm vertragsgemäss zustehenden Ferien
bis zur Beendigung des Arbeitsverhältnisses in natura. Der Ferienbezug erfolgt
in Abstimmung mit Herrn Buss.

   

(2)

  

The Company shall grant Mr. Buss the leave to which he is entitled under
contract up until the end of the employment relationship in natura. Leave shall
be granted in agreement with Mr. Buss.

(3)

  

Die Gesellschaft ist berechtigt, Herrn Buss jederzeit von der Erbringung seiner
Arbeitsleistung widerruflich oder unwiderruflich unter Fortzahlung der Vergütung
gemäss § 3 dieser Vereinbarung freizustellen. Eine unwiderrufliche Freistellung
erfolgt unter Anrechnung und Abgeltung der Herrn Buss noch zustehenden
Ferienansprüche, soweit diese nicht bereits gemäss vorstehendem Absatz 2
erledigt sind.

   

(3)

  

The Company is entitled to revocably or irrevocably release Mr. Buss from the
obligation to work at any time while continuing to pay his salary pursuant to
§ 3 of this agreement. Any leave to which Mr. Buss is still entitled, provided
such leave entitlement has not already been settled in accordance with
paragraph 2 above, shall be deemed set off or settled through an irrevocable
release from the duty to work.

§ 3

Vergütung

   

§ 3

Remuneration

(1)

  

Herr Buss erhält monatlich bis zum Vertragsende am 31. Juli 2012 seine festen
vertraglichen Bezüge (Basissalär) in Höhe von CHF 11’439.70 brutto. Die Bezüge
werden jeweils am Monatsende unter Berücksichtigung der im Auszahlungszeitpunkt
geltenden steuer- und sozialversicherungsrechtlichen Vorgaben ausbezahlt.

   

(1)

  

Mr. Buss shall receive his fixed monthly remuneration (basic salary) of CHF
11’439.70 gross until the contract ends on 31 July 2012. The remuneration shall
be paid at the end of each month taking into account the tax and social
insurance law requirements applicable at the time of payment.



--------------------------------------------------------------------------------

(2)

  

Die Parteien sind sich darüber einig, dass Herr Buss über die in diesem Vertrag
geregelten Vergütungsansprüche hinaus keine weiteren Vergütungsansprüche,
insbesondere keinen anteiligen Bonus für das Jahr 2012, gegen die Gesellschaft
zustehen. Hiervon unberührt bleiben die in diesem Aufhebungsvertrag geregelten
Zahlungsansprüche.

   

(2)

  

The parties agree that Mr. Buss is not entitled to any further remuneration
claims against the Company which exceed the remuneration claims regulated in
this agreement, in particular he is not entitled a pro rata profit-related bonus
for 2012. This shall not affect payment claims regulated in this termination
agreement.

§ 4

Abfindung

   

§ 4

Severance payment

(1)

  

Die Gesellschaft zahlt Herrn Buss aus Anlass der Beendigung des
Arbeitsverhältnisses und zum Ausgleich eventuell hieraus resultierender
wirtschaftlicher Nachteile eine Abfindung in
Höhe von elf Monatslöhnen, insgesamt CHF 172.622,18 brutto (in Worten:
einhundertzweiundsiebzigtau-sendsechshundertzweiundzwanzig Franken und achtzehn
Rappen brutto).

   

(1)

  

Owing to the end of the employment relationship and in order to compensate for
any economic disadvantages which may arise as a result the Company shall pay Mr.
Buss a severance payment in the amount of eleven fixed monthly salaries, in
total CHF 172.622,18 gross (in words: one hundred seventy two thousand six
hundred twenty two and 18/100 Swiss francs gross).

(2)

  

Der Anspruch auf Abfindung entsteht mit Beendigung des Arbeitsverhältnisses. Die
Zahlung der vorerwähnten ganzen Abfindung in Höhe von CHF 172.622,18 wird am 1.
August 2012 zur Zahlung fällig. Die Auszahlung erfolgt nach Massgabe der im
Auszahlungszeitpunkt gültigen steuerlichen und sozialversicherungsrechtlichen
Vorgaben.

   

(2)

  

The entitlement to a severance payment shall arise at the end of the employment
relationship. The payment of the total abovementioned severance payment of CHF
172.622,18 shall be due on 1 August 2012. Payment shall be made in accordance
with the tax and social insurance law requirements which apply at the time of
payment.

(3)

  

Eine Verrechnung gegen den Abfindungsanspruch ist lediglich mit unbestrittenen
oder rechtskräftig festgestellten Forderungen zulässig.

   

(3)

  

Claims may only be set off against the severance entitlement with undisputed
claims or which have been declared final and absolute by a court.



--------------------------------------------------------------------------------

§ 5

Entlastung

   

§ 5

Discharge from liability

Die Gesellschaft wirkt darauf hin, dass Herrn Buss für seine Tätigkeit als
Geschäftsführer der Gesellschaft für das Geschäftsjahr 2011 Entlastung erteilt
wird, sobald die revidierten Jahresabschlüsse vorliegen und sofern nach den
gesetzlichen Bestimmungen beziehungsweise der Statuten eine Entlastung möglich
ist.

   

The Company shall aim to grant Mr. Buss discharge for his activity as managing
director of the Company for the business year 2011 as soon as the audited
financial statements are available and to the extent that such discharge is
possible pursuant to statutory provisions and the articles of incorporation.

§ 6

Herausgabe von Unterlagen

   

§ 6

Surrender of documents

(1)

  

Herr Buss wird der Gesellschaft alle ihm von der Gesellschaft oder von mit der
Gesellschaft verbundenen Unternehmen überlassenen, nicht bestimmungsgemäss an
Dritte weitergegebenen/vernichteten Gegenstände und Unterlagen, insbesondere
sämtliche Geschäftsunterlagen, einschliesslich Datenträger, private dienstliche
Aufzeichnungen (auch Kopien davon) sowie das ihm überlassene Zubehör
(insbesondere alle zur Verfügung gestellten Computer und/oder Mobiltelefone)
unaufgefordert spätestens am letzten Tag des Bestehens des Arbeitsverhältnisses,
auf Verlangen auch bereits zuvor, in ordnungsgemässem Zustand am Sitz der
Gesellschaft zurückgeben. Schriftstücke/Unterlagen, die sein persönliches
Vertragsverhältnis betreffen, dürfen von Herrn Buss einmal kopiert und als Kopie
zur Wahrnehmung seiner persönlichen Interessen behalten werden. Herr Buss wird
der Gesellschaft die von ihm kopierten Dokumente schriftlich auflisten und diese
Dokumente gesondert von den übrigen Gegenständen herausgeben.

   

(1)

  

Mr. Buss shall return to the Company any items provided to him by the Company or
companies affiliated with the Company which have not been duly passed on to
third parties or destroyed, in particular all business documents, including data
carriers, private business records (including copies thereof) and equipment
provided to his (in particular any computer and/or cell provided) without
special request no later than the last day of the employment relationship, or if
so requested earlier, in due and proper condition at the registered office of
the Company. Mr. Buss may make one copy of letters/documents concerning his
personal contractual relationship and retain a copy thereof for the purpose of
safeguarding his personal interests. Mr. Buss shall provide the Company with a
written list of the documents which he has copied and return these separately
from the other items.



--------------------------------------------------------------------------------

(2)

  

Soweit sich Unterlagen/Kopien auf privat gehörenden EDV-Geräten/Datenträgern von
Herrn Buss befinden sind die Dateien auf Datenträger zu überspielen, die
Datenträger wie die anderen Gegenstände an die Gesellschaft herauszugeben und
die Daten auf der privaten EDV unverzüglich zu löschen. Herr Buss verpflichtet
sich, etwaige auf einem in seinem Besitz oder Eigentum befindlichen Computer
aufgespielten Programme, für welche die Gesellschaft oder ein verbundenes
Unternehmen die Lizenz erworben hat, spätestens zum rechtlichen
Beendigungszeitpunkt des Arbeitsverhältnisses zu löschen.

   

(2)

  

Should there be any documents/copies on privately owned IT equipment/data
carriers of Mr. Buss the files shall be copied onto data carriers, the data
carriers shall be returned to the Company in the same way as the other items and
the files on private IT equipment shall be deleted without undue delay. Mr. Buss
undertakes to delete any programmes on computers in his possession or ownership
for which the Company or an affiliated company has acquired the licence at the
latest by the time when the employment relationship legally ends.

§ 7

Reisekosten

   

§ 7

Travel expenses

(1)

  

Herr Buss reicht alle offenen Reisekosten, die bis einschliesslich 31. Juli 2012
angefallen sind, bis spätestens 31. Juli 2012 ein.

   

(1)

  

Mr. Buss shall submit all outstanding travel expenses incurred up to and
including 31 July 2012 on or before 31 July 2012.

(2)

  

Weitere Reisekosten werden nicht erstattet.

   

(2)

  

No further travel expenses shall be reimbursed.

§ 8

Dienstwagen

   

§ 8

Company car

(1)

  

Herr Buss kann den ihm übelassenen Dienstwagen auch für den Fall einer
Freistellung bis zur Beendigung des Dienstverhältnisses nach Massgabe der
geltenden Nutzungsbestimmungen weiterhin im bisherigen Umfang privat nutzen. Die
für den geldwerten Vorteil des Sachbezugs anfallenden Steuern trägt Herr Buss.

   

(1)

  

If he is released from his duty to work, Mr. Buss may continue to use the
company car with which he has been provided for private purposes in the same
scope as before until the end of the employment relationship subject to the
applicable guidelines for use. Mr. Buss shall pay the taxes incurred on the
non-cash benefit of the renumeration in kind.



--------------------------------------------------------------------------------

(2)

  

Die Parteien haben sich geeinigt, dass Herr Buss den Dienstwagen nach der
Beendigung des Arbeitsverhältnisses per 1. August 2012 gegen die Bezahlung von
CHF 1 übertragen erhält. Die Gesellschaft hat die dafür erforderlichen
Zustimmungen zu erteilen und alle notwendigen Vorkehrungen zu treffen. Alle in
diesem Zusammenhang anfallenden Kosten und etwaige Steuern trägt Herr Buss.

   

(2)

  

The Parties have agreed that the company car will be transferred to Mr. Buss
after the termination of the employment relationship on 1 August 2012 against
the payment of CHF 1. The Company shall give the consents and make all
arrangements which are required for the transfer of the company car to Mr. Buss.
All costs and taxes, if any, are borne by Mr. Buss

§ 9

Geheimhaltung

   

§ 9

Confidentiality

(1)

  

Die Parteien verpflichten sich, über diesen Vertrag und seinen Inhalt strengstes
Stillschweigen zu bewahren. Herr Buss ist berechtigt, diese Vereinbarung
gegenüber amtlichen Stellen vorzulegen, soweit er hierzu aus rechtlichen Gründen
verpflichtet ist oder die Vorlage zur Wahrnehmung eigener berechtigter
Interessen erforderlich ist.

   

(1)

  

The parties undertake to observe confidentiality with respect to this agreement
and its content. Mr. Buss is entitled to disclose this agreement to official
authorities if he is obliged to do so under statute or if so required in
observing his own justified interests.

(2)

  

Herr Buss wird über alle ihm anlässlich seiner Tätigkeit für die Gesellschaft
zur Kenntnis gelangten, nicht allgemein bekannten geschäftlichen und
persönlichen Angelegenheiten der Gesellschaft, der mit ihr verbundenen
Unternehmen und/oder Mitarbeitern, Kunden und sonstigen Geschäftspartnem aller
vorgenannten Gesellschaften, auch soweit eine Angelegenheit ihm gegenüber nicht
ausdrücklich als vertraulich bezeichnet wurden, Dritten gegenüber strengstes
Stillschweigen bewahren. Diese Verschwiegenheitspflicht ist zeitlich unbegrenzt.

   

(2)

  

Mr. Buss shall observe strictest secrecy vis-à-vis third parties with regard to
all business and personal matters of the Company, all affiliated companies
and/or employees, customers and other business partners of all the
above-mentioned companies which have become known to him in the course of his
work for the Company and which are not generally known, even if he has not been
expressly told that such matters are confidential. This obligation of
confidentiality shall be for an indefinite term.



--------------------------------------------------------------------------------

§ 10

Zeugnis

   

§ 10

Letter of recommendation

Herr Buss erhält von der Gesellschaft auf Anforderung ein wohlwollendes
qualifiziertes Schlusszeugnis mit der Note “zur vollsten Zufriedenheit”.

   

Mr. Buss shall receive a favorable qualified final reference from the Company on
request. This reference shall include the statement that his work was “to our
utmost satisfaction”.

§ 11

Saldoklausel

   

§ 11

Settlement clause

(1)

  

Die Parteien sind sich daruber einig, dass mit Erfüllung der vorstehenden § 1-§
10 sämtliche gegenseitigen Ansprüche der Parteien aus oder im Zusammenhang mit
dem Arbeitsverhältnis und aus Anlass oder im Zusammenhang mit seiner Beendigung,
gleich aus welchem Rechtsgrund sie bestehen und gleich ob bekannt oder
unbekannt, erledigt sind.

   

(1)

  

The parties agree that with fulfillment of § 1-§ 10 above all mutual claims of
the parties from or in connection with the employment relationship and on the
occasion of or in connection with its termination irrespective of legal grounds
and irrespective of whether known or unknown are settled.

(2)

  

Herr Buss verzichtet darüber hinaus im Wege eines echten Vertrages zugunsten
Dritter auf alle Ansprüche aus oder im Zusammenhang mit dem Arbeitsverhältnis
und aus Anlass oder im Zusammenhang mit seiner Beendigung, gleich aus welchem
Rechtsgrund sie bestehen und gleich ob bekannt oder unbekannt, welche ihm gegen
Unternehmen, die mit der Gesellschaft verbunden sind, zustehen. Die Gesellschaft
nimmt diesen Verzicht an.

   

(2)

  

Mr. Buss also waives within the meaning of a genuine agreement in favor of third
parties all claims to which he is entitled against the companies affiliated with
the Company from or in connection with the employment relationship and on the
occasion of or in connection with the termination thereof, irrespective of the
legal grounds for their existence and irrespective of whether known or unknown.
The Company hereby accepts this waiver.

(3)

  

Rechte im Zusammenhang mit der Ausübung oder Abrechnung von Anteilsoptionen
(equity awards), welche Herrn Buss auf Grundlage eines vorher aufgestellten
anteilsbezogenen Mitarbeiterbeteiligungsplans
(equity incentive plans) der Gesellschaft oder einem mit der Gesellschaft
verbundenen

   

(3)

  

Nothing in this clause shall adversely affect any rights Mr. Buss may have with
respect to the exercise or settlement of equity awards previously issued under
the Company’s or under any affiliated company’s equity incentive plans.



--------------------------------------------------------------------------------

  

Unternehmen möglicherweise zustehen, bleiben von dieser Regelung unberührt.

        

(4)

  

Herr Buss anerkennt ausdrücklich, dass der vorliegende Aufhebungsvertrag auch in
seinem Interesse abgeschlossen wird und einen echten Vergleich zwischen den
Interessen der Parteien darstellt.

   

(4)

  

Mr. Buss acknowledges explicitly that the conclusion of this termination
agreement is also in his interest and constitutes a real compromise of both
parties’ interests.

§ 12

Sonstige Bestimmungen

   

§ 12

Miscellaneous

(1)

  

Änderungen und Ergänzungen dieses Vertrages bedürfen zu ihrer Wirksamkeit der
Schriftform. Dies gilt auch für eine Änderung dieser Schriftformklausel.
Mündliche oder schriftliche Nebenabreden wurden nicht getroffen.

   

(1)

  

Amendments and additions to this agreement shall be valid only if made in
writing. This also applies to any amendment to this written form clause. There
are no verbal or written side agreements.

(2)

  

Dieser Vertrag enthält eine deutsche und eine englische Fassung. Die englische
Fassung ist lediglich eine unverbindliche Übersetzung; im Zweifelsfall ist
allein die deutsche Fassung massgeblich.

   

(2)

  

This agreement contains a German and an English version. The English version
merely constitutes a convenience translation; in the event of doubt only the
German version shall be authoritative.

(3)

  

Von diesem Aufhebungsvertrag sind zwei Originale gefertigt worden. Beide
Parteien bestätigen mit ihrer Unterschrift, jeweils ein Original dieses
Aufhebungsvertrages erhalten zu haben.

   

(3)

  

There are two originals of this termination agreement. With their signatures
both parties confirm that they have received an original of this termination
agreement.

§ 13

Rechtswahl und Gerichtsstand

   

§ 13

Choice of law and jurisdiction

Dieser Vertrag und seine Auslegung unterliegen Schweizer Recht. Gerichtsstand
für alle Streitigkeiten über Rechte und Pflichten aus diesem Vertrag
einschliesslich seiner Wirksamkeit ist der Sitz der Gesellschaft.

   

This agreement shall be governed by and construed in accordance with the laws of
Switzerland. Place of jurisdiction for all disputes regarding rights and duties
under this agreement, including its validity shall be the registered office of
the Company.



--------------------------------------------------------------------------------

§ 14

Salvatorische Klausel

   

§ 14

Severability

Die Unwirksainkeit oder Undurchführbarkeit einer oder mehrerer Regelungen dieses
Vertrages lässt die Wirksamkeit der übrigen Regelungen dieses Vertrages
unberührt. Dasselbe gill für den Fall, dass der Vertrag eine an sich notwendige
Regelung nicht enthält. An die Stelle der unwirksamen oder undurchführbaren
Regelung oder zur Ausfüllung der Regelungslücke tritt die gesetzlich zulässige
und durchführbare Regelung, die dem Sinn und Zweck der unwirksamen,
undurchführbaren oder fehlenden Regelung nach der Vorstellung der Parteien
wirtschaftlich am nächsten kommt.

   

Should one or more provisions of this agreement be or become invalid or
unenforceable, this shall not affect the validity and enforceability of the
remaining provisions of this agreement. The same shall apply if the agreement
does not contain an essential provision. In place of the invalid or
unenforceable provision, or to fill a contractual lacuna, such valid and
enforceable provision shall apply which reflects as closely as possible the
commercial intention of the parties as regards the invalid, unenforceable or
missing provision.



--------------------------------------------------------------------------------

UNTERSCHRIFTEN    SIGNATURES

Beringen, den 18.06.2012

  

Beringen, June 18th 2012

LOGO [g360016ex10_2pg12a.jpg]

  

 

LOGO [g360016ex10_2pg12c.jpg]

LOGO [g360016ex10_2pg12b.jpg]

   (FARO-Swiss Holding GmbH)    (Siegfried Buss)

LOGO [g360016ex10_2pg12d.jpg]

  

 

(Jay Freeland FARO Technologies, Inc.)

  